Citation Nr: 1113650	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  00-15 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a lower back disability.




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1995 to August 1998.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2003 and October 2006, the Board issued remands with regard to the issues remaining on appeal.  In September 2009, the Board remanded the matters again because the Veteran's original file, which contained two folders of service treatment records, is missing.  The Board directed that efforts be undertaken to reconstruct the file.  Although the Veteran's original clams file has not been located, the Board concludes that there is sufficient information of record to resolve reasonable doubt in favor of the Veteran and grant both claims.  Accordingly, the Board will not discuss whether all of the directives of the remand have been substantially complied with as any error is not prejudicial to the Veteran.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

With regard to the Veteran's representative, the Board observes that the Disabled American Veterans (DAV) was listed on the August 2003 and October 2006 Board remands before the original claims file went missing.  However, currently a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative" authorizing DAV or any other service organization is not of record.  In February 2011, the Board sent the Veteran a letter requesting that he clarify his representation.  It was specifically noted that if no response was received within 30 days of the date of the letter, it would be assumed that the Veteran wished to represent himself and review of the appeal would resume.  Thirty days have passed and no response has been received from the Veteran.  Although there is no indication that DAV has revoked their representation, because the Veteran did not clarify his representation and there is no current authorization of record, DAV will not be listed as the Veteran's representative for privacy concerns.  The lack of representation is also not prejudicial to the Veteran because both claims are being granted.  


FINDINGS OF FACT

1.  Headaches have been shown to be causally or etiologically related to the Veteran's military service.

2.  A lower back disability has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

2.  A lower back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for headaches and a lower back disability on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).




LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that after resolving all reasonable doubt in favor of the Veteran, service connection for headaches and a lower back disability is granted.

As reflected above, the Veteran's original claims file is missing to include the majority of his service treatment records, March 1999 rating decision, May 2000 statement of the case (SOC), and December 2005 supplemental statement of the case (SSOC) as well as his notice of disagreement (NOD) and Form 9.  The available service treatment records consist of a September 1995 entrance examination and report of medical history and December 1997 examination and report of medical history.  The Board is adjudicating both matters based on the available evidence of record.




Headaches

On the December 1997 report of medical history, the Veteran marked "no" when asked if he had frequent or severe headaches.  

However, an October 1998 VA examination reflected that the Veteran reported that he developed headaches in 1996.  The examiner pointed out that on his original claim for service connection, the Veteran stated that his headaches began in April 1998.  The Veteran reported that he was on the boxing team while in the Navy but was never hit in the head.  The diagnosis was tension headaches by history alone.  There was no objective evidence of headaches and there were no structural lesions or neurological deficits that would account for his headaches.  

During a November 1998 VA examination, the Veteran gave a history of headaches beginning in 1997.  His cranial nerves were intact and his fundiscopic examination was intact as well.  His head was atraumatic and normocephalic.  Tension headaches were noted.  

A January 2000 private treatment record contained a finding of basilar artery migraine.  It was noted that the Veteran was on the boxing team during service.  He reported the onset of severe headaches in January 1998.  He reported being knocked down frequently but not excessively.  The physician suspected that the headaches were related to vascular headaches, perhaps exacerbated by a history of boxing.  

The Veteran underwent another VA examination in April 2005 but the examiner who had previously conducted the October 1998 VA examination.  The examiner referenced a February 1998 service treatment record which noted headaches etiology probably tension.  An April 1998 record indicated tension headaches resolved for the past three weeks.  A May 1998 record diagnosed tension headaches improved.  The examiner stated that the Veteran's tension headaches were easily controlled by over the counter medication and that there was no disability from the headaches.  The Veteran had a single complaint of headaches while in the military that resolved when he was seen in follow-up.  The examiner opined that it was less likely than not that the Veteran's single tension headache is related to his current complaint of tension headaches.  It was more likely that his current headaches were secondary to the stress of his occupation.  The examiner's opinion was based on the fact that a single headache does not constitute a syndrome.  

In October 2006, the Board remanded the matter to clarify the April 2005 VA opinion.  Given the current diagnosis of tension headaches, the Board could not conclude that there was no current "disability", despite the examiner's medical opinion that the current tension headaches do not result in disability.  Moreover, the examiner's comment that the single headache in service did not constitute a "syndrome" appears to be another way of saying that the headache or headaches complained of in service were acute and transitory in nature and resolved with treatment and did not constituted a chronic, ongoing, pattern of headaches.  However, the examiner provided no rationale for this opinion that took into account the diagnoses of tension headaches in October and November 1998 and, more importantly, the diagnosis of basilar artery migraine in 2000.  

In April 2007, another VA examination was undertaken by the same examiner.  The examiner essentially restated his earlier findings but added that the etiology of the headaches was more likely than not due to the ordinary stresses of daily life.

During the August 2009 VA examination, the Veteran attributed his long history of headaches to boxing and having his wisdom teeth pulled.  The examiner diagnosed chronic tension headaches.  The examiner stated that this is a syndrome that by history and records is acute and transitory in nature.  The examiner stated that due to the nonspecific nature of the headache syndrome in service and currently, along with the lack of documentation of the headaches syndrome between 1998 and 2009, he could not determine without resorting to mere speculation whether or not the current chronic headache syndrome began during service or is caused by service.

In November 2010, an examination was conducted by the examiner who conducted the October 1998, April 2005, and April 2007 VA examinations.  The examiner summarized the relevant history.  A December 2009 MRI was referenced, which noted the Veteran's history of boxing.  The impression was a few scattered foci of white matter signal abnormality within the parietal lobes.  Given the Veteran's age and history this is favored to be posttraumatic in nature.  Less likely considerations would include ischemic, inflammatory, or demyelinating process.  The examiner stated that there was no evidence of record to indicate that the paint aboard the Veteran's ship had anything to do with his single headache.  The examiner reiterated that there was no evidence of any relationship to his service.  However, the examiner did not comment on the relationship, if any, between the Veteran's history of boxing and his current headaches.  

The Board concludes that although there appear to be only a few documented complaints of headaches during the Veteran's military service in 1998, he is competent to report that he has experienced headaches on an ongoing basis since service.  The Board is aware of the discrepancies of the Veteran's reports of when his headaches began (1996, 1997, 1998) as well as his theories as to their etiology (fumes, boxing, wisdom teeth removal).  However, despite these discrepancies, there is objective evidence that he complained of headaches during service in 1998 and has reported headaches since his separation from service.  Further, the Veteran is not competent to opine as the etiology of his headaches and should not be penalized for stating possible causes of his headaches.  The Board observes that there is no documentation that the Veteran boxed during service but has no reason to doubt his consistent assertions that he did.  Although no examiner has unequivocally opined that the Veteran's headaches are related to his in-service history of boxing, in November 2000, a private examiner suspected that the Veteran's headaches were perhaps exacerbated by his history of boxing.  Further, the December 2009 MRI indicated that the findings were favored to be posttraumatic in nature, given the Veteran's age and history, which included boxing.  Boxing is the only "traumatic" injury referenced in relation to the Veteran's headaches.  

The Board concludes that because there is competent and credible evidence indicating that the Veteran has experienced headaches since service, as well as an MRI and physician statement indicating that his headaches might be related to his in-service history of boxing, reasonable doubt must be resolved in favor of the Veteran.  As such, service connection for headaches is granted.  38 C.F.R. § 3.303.  

Lower back disability 

On his December 1997 report of medical history, the Veteran indicated that he had recurrent back strain.  

During October and November 1998 VA examinations, the Veteran's complaints of low back pain were recorded.  Following examination and testing, the examiners found no objective evidence for disability in the lower back.  Nevertheless, the November 1998 examiner diagnosed chronic lumbosacral syndrome.

Private records dated in 1999 and 2000 noted low back complaints.  A February 1999 MRI (there are discrepancies in the record whether this MRI was recorded in February 1999 or February 2000) showed degenerative arthropathy of the weight bearing portions of the acetabuli somewhat more prominent on the right than on the left, essentially normal lumbosacral spine other than mild disc desiccation at L4-5 and more prominent disc desiccation at L5-S1, and no disc herniation nor neural encroachment apparent.  

During the April 2005 VA examination, the examiner referenced several in-service complaints of low back pain from 1996 through 1998.  Following examination, the examiner stated that the Veteran had complaints consistent with mechanical low back pain and there was no current pathology of the lumbosacral spine.  The examiner opined that it was less likely than not that the Veteran's back was related to his service because there was no current pathology of the low back.  However, because the examiner did not address the February 1999 MRI findings, the Board remanded the matter for another VA examination in October 2006.  

In April 2007, the Veteran underwent another VA examination.  The examiner stated that the Veteran's back complaints were out of proportion and inconsistent with examination findings.  There was no pathology of the lumbosacral spine.  X-rays showed no radiographic abnormality.  

During the August 2009 VA examination, the examiner diagnosed chronic lumbar strain.  There was no evidence of degenerative disk disease at that time.  The August 2009 x-ray revealed no radiographic abnormalities.  The examiner commented that low back discomfort is associated with many different types of syndromes and is a very common problem in the general population.  Low back pain may come and go over time, as the Veteran's low back discomfort apparently does.  Although the Veteran had records revealing medical attention for lumbar back pain condition in the service, the examiner found inadequate medical evidence to make a determination of whether there has been a continuing lumbar strain or other lumbar syndrome as a continuous syndrome between his military service and the present time.  The records available reflect essentially no medical treatment for his lumbosacral condition over most of those years.  Because of this, the examiner could not determine without resort to mere speculation whether the Veteran's current chronic lumbar strain began in service or was caused by service.

The Veteran underwent another VA examination in November 2010.  The examiner concluded that there was no evidence for a low back disability or lumbar pathology at that time.  The examiner determined that the low back pain the Veteran complained of at the time of his discharge healed without residuals.  The examiner emphasized that there was no current diagnosis and that there had been no chronicity of care for many years following discharge for any lumbosacral condition. 

The Board observes that there is inconsistent medical evidence of record regarding whether the Veteran has a diagnosed low back disability.  However, following physical examination and review of the pertinent medical evidence, he was diagnosed with chronic lumbosacral syndrome in 1998 and chronic lumbar strain in 2009.  Moreover, despite the November 2010 examiner's conclusions, the Board observes that the Veteran has consistently reported low back pain since service.  Thus, there appears to be sufficient evidence to establish chronicity of a low back disability since the Veteran's military service.  Accordingly, entitlement to service connection for a lower back disability is granted.  




ORDER

Entitlement to service connection for headaches is granted.  

Entitlement to service connection for a lower back disability is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


